DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 02/05/2021.
Claims 1-13 are cancelled.
Claims incorrectly numbered 14-32 are new.
Claims incorrectly numbered 14-32 are corrected by Examiner as claims 14-33.
Claims 14-33 are pending.
Claims 14-33 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 24, 23, and 24-32 been renumbered as claims 23-33.
Claim 19 is objected to because of the following informalities:  claim 19 recites “wherein another financial institutions allow the user”, the sentence is not grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-33 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "the three biometric sensors”, “the group consisting”, “the biometric or contingency information provided”, claim 18 recites “the respective types and manufacturers of said sensors”, claim 20 recites “the group consisting”, “the appropriate sensor”, claim 22 recites “the time for scanning”, claim 23 recites “the password of the user”, the selection of transaction value” claim 24 recites “the group consisting”, “the registered one in the financial institution”,  claim 26 recites “the number of consecutive biometric”, “the error threshold value”, claim 27 recites “with the security data”, claim 29 recites “the transaction base”, claim 30, “the biometric template”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 18, 19, 22, 23, 25, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Makimoto et al. (2011/0129128) (“Makimoto”), and further in view of Ebara (2002/0010862) (“Ebara”).
Regarding claim 14, Makimoto discloses  (1) allowing the biometric authentication of a user of a multibank ATM by applying the three biometric sensors of the ATM to the user so as to enable a transaction to be performed on the ATM (Abstract; Figure 1; ¶ 68, 69); 
Claim Interpretation- According to the specification (¶ 19-22)- there are multiple entities that perform these recited limitations. The claims do not address what entity is performing the claimed steps. For the purpose of claim interpretation, the limitations will be understood to be performed by multiple and/or different entities.  
Makimoto - FIG. 1 is an explanatory diagrammatic representation of the appearance of an automated teller machine or ATM 100 provided with a biometric authentication apparatus according to a preferred embodiment of the present invention. … A biometric authentication apparatus for performing user authentication based on finger/palm print information representing a biological characteristic of fingerprint or palm print and vein information representing a biological characteristic of vein, comprises: a finger/palm print information acquirer arranged and adapted to obtain finger/palm print information from a Selected portion of a person; a vein information acquirer arranged and adapted to obtain vein information from the selected portion of the person; a sensor arranged and adapted to come in contact with the Selected portion of the person and to output a signal corresponding to a pressing degree of the selected portion of the person against the sensor; (Abstract; ¶ 68)


Makimoto - in the ATM 100, the user authentication is performed for each user who desires a financial transaction, for example, a cash withdrawal or a transfer. More specifically, when the user places a hand or a finger in the biological information acquisition assembly 200 according to an operation guide window displayed on the touch panel 106, the biological information acquisition assembly 200 operates to extract vein information and finger/palm print information from a generated image of the user's captured hand or finger…  The verification of the biological authenticity may be omitted from the user authentication process. One modified procedure of the user authentication process without verification of the biological authenticity authenticates the user based on only the result of matching at step S314.  (¶ 71, 120)


(4) searching for saved biometric or contingency registration information of the user at the financial institution that would authorize use of the ATM in response to the request of the user (¶ 76, 77, 80, 117-123); 
Claim Interpretation- According to the specification (¶ 19), “the ATM (1A or 1B) submits information from biometric sensors that are present and available to be used (palm vein 2, finger vein 3 and/or fingerprint 4) during the transaction authorization of the User U. The financial institution (16A or 16B or 16C) verifies the biometric sensors available (sensors 2, 3 and/or 4) ”. For the purpose of claim interpretation, the ATM does not search the financial institution for the saved biometric information. 
Makimoto - For example, a host computer (not shown) connected with the ATM 100 via a network may be structured to have the biological information search module 112 and the biological information storage module 113. In response to a request from the ATM 100, the host computer sends the corresponding registered biological information to the ATM 100. (¶ 117)

(5) authenticating the user based on the biometric or contingency information provided by the user; and (¶ 71, 76, 78, 80, 106, 143) 
Makimoto- The user is successfully authenticated on verification of a match between the extracted vein information and finger/palm print information and the user's pre-registered vein information and finger/palm print information…. a biometric authentication matching module 111 (discussed later with reference to FIG. 3) matches the vein characteristic amount to the corresponding registered biological information. The output signal corresponding to the pressing degree may be based on a matching score or matching rate given as a result of the matching.  (¶ 71, 76)

(6) authorizing use of the ATM by the user if the biometric or contingency information provided by the user matches the saved biometric or contingency registration information of the financial institution; wherein the authentication must be obtained by biometry (¶ 71, 110).  
Makimoto- The user is successfully authenticated on verification of a match between the extracted vein information and finger/palm print information and the user's pre-registered vein information and finger/palm print information. The user is then allowed to proceed to a desired financial transaction, such as a cash withdrawal or a transfer…  Upon successful user authentication, the controller 101 gives a display showing successful user authentication on the touch panel 106 and allows the authenticated user to proceed to the desired financial transaction, such as the cash withdrawal or the transfer. (¶ 71, 110)
Makimoto does not disclose (3) providing bioelectric information from said biometric authentication or contingency authentication device to a financial institution that authorizes use of the ATM in response to the request of the user .
Ebara teaches (3) providing bioelectric information from said biometric authentication or contingency authentication device to a financial institution that authorizes use of the ATM in response to the request of the user (¶ 23, 34, 46, 56)
Claim Interpretation- According to the specification (¶19)- “, the ATM (1A or 1B) submits information from biometric sensors that are present and available to be used (palm vein 2, finger vein 3 and/or fingerprint 4) during the transaction authorization of the User U. The financial institution (16A or 16B or 16C) verifies 2, 3 and/or 4) ”. For the purpose of claim interpretation, “bioelectric information” is information from the biometric sensors. 
Ebara - As a specific example, it will be assumed that the enterprises are banks, the first enterprise system 1 belonging to a bank A and the second enterprise system 2 belonging to a bank B, and that the biometric authentication system is used to authenticate users of automatic teller machines (ATMs) operated by the banks...  The first enterprise system 1 comprises a registration apparatus 4, a first authentication-apparatus 5, a first database server apparatus 6, and a first local area network (LAN) 7. The second enterprise system 2 comprises a second authentication apparatus 8, a second database server apparatus 9, and a second LAN 10…When the user uses an ATM operated by bank A, the first authentication apparatus 25 is used to authenticate the user. The first authentication apparatus 25 acquires the user's iris pattern, extracts features, and converts them to authentication data. The first database server apparatus 26 receives the authentication data from the first authentication apparatus 25. (¶ 23, 34, 46)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Makimoto(¶ 71), which teaches “in the ATM 100, the user authentication is performed for each user who desires a financial transaction, for example, a cash withdrawal or a transfer”  and Ebara (¶ 44), which teaches “namely that banks A and B use the biometric authentication system to authenticate ATM users" in order to use biometric authentication as a means to verify a user’s identity at an ATM (Ebara; ¶ 1-4).
Regarding claim 15, Makimoto discloses wherein the three biometric sensors are a palm vein biometric sensor, a finger print biometric sensor, and a finger vein biometric sensor, respectively (Abstract; ¶ 68, 109-111).  
Regarding claim 18, Ebara teaches wherein the registration information search occurs by a biometric template on the financial institution, wherein the ATM sends requests to the financial institution the user registration information reporting that the ATM has biometric sensors installed and the respective types and manufacturers of said sensors; wherein the financial institution validates types and manufacturers of sensors installed on the ATM if the user has had biometry registered and submits biometric templates corresponding to financial institution definition and registered in its biometric template base (Abstract; ¶ 51-53, 62, 63, 74, 79, 82, 83).  
Regarding claim 19, Makimoto discloses  wherein another financial institutions allow the user to use another security devices to be captured on the ATM selected from the group consisting of card password, positive identification or access letter, TAN CODE, and TOKEN (¶ 78,79).  
Regarding claim 22, Makimoto discloses wherein it is provided that a first rule covering the scanning and authentication times: the amount of attempts and the time for scanning and authentication are configurable; wherein the ATM cancels the attempt of a biometry scan by the user if the 7 TI104W:203764:515592:1: ALEXANDRIAuser exceeds a specific number of seconds configured on the host company server waiting for positioning of finger or hand palm; and wherein the ATM flags user delay error and returns to the start to wait a new card insertion and 
Regarding renumbered claim 23, Makimoto discloses wherein when a macro validation sequence of the user with biometric authentication is initiated by the user inserted a card for magnetic stripe scanning; the ATM requests to the financial institution the biometric registration information of the user; the ATM receives registration information, smart card treatment, biometric data, and other security devices; wherein the ATM subsequently (1) requests the user to insert the card and validates a chip in the smart card of the user card; (2) requests the user to position its finger or hand palm to perform the biometric authentication of the user; (3) requests and captures the password of the user; (4) requests the selection of transaction value, and (5) requests authorization to complete the transaction  (¶ 72, 76, 79, 80, 109, 117).    
Regarding renumbered claim 25, Makimoto discloses wherein when one of these errors occur, the ATM submits an incident report in real time to the financial institution and the amount of biometric scan errors is flagged and the biometric sensor is once again enabled for hand palm scanning; and subsequently the user is requested to position its hand once again for scanning, wherein if the scanning 8 TI104W:203764:515592:1: ALEXANDRIAis initially acceptable, the user is requested not to move its hand palm until the match of hand print authorization is completed, wherein if an error occurs when performing the match due to a user error on the biometric authentication attempt in which the hand palm scan was successfully performed but the authentication failed, in the case of a hand palm scanned with a template, the biometric scan of errors is updated with regard to amount, the biometric sensor is enabled once again for hand palm scanning, and the user is 
 Regarding renumbered claim 28, Makimoto discloses wherein information of available and unavailable sensors are submitted by an ATM monitoring agent comprising software installed on the ATM that monitors equipment peripherals, wherein monitoring systems of the host company server which are submitted on TRAP biometric sensor monitoring include the status of sensors installed on the ATM and including (1) palm vein sensor status including inexistent; operative; inoperative; or disconnected; the sensor status returns from a BIOAPIs; SDK version; (2) the finger vein sensor status including inexistent; operative; inoperative; or disconnected; the sensor status: returns from the BIOAPIs; SDK version; and (3) fingerprint: sensor status including inexistent; operative; inoperative; or disconnected; sensor status returns from BIOAPIs; SDK version; and wherein the sensor monitoring that is performed by the ATM monitoring agent comprising software installed on the ATM that scans statuses and submits status information to the ATM monitoring system, and statuses are submitted via TRAPs for monitoring systems (¶ 83-97, 11, 112, 122, 135).  
Claim Interpretation –
Regarding renumbered claim 30, Ebara teaches transaction processing, wherein transaction records reporting that biometric authentication occurred on the ATM and the transaction base storage of the 10 TI104W:203764:515592:1: ALEXANDRI Ahost company server and on the financial institutions (16) are processed and displayed in managerial reports (¶ 38, 39, 49, 56, 67, 78).  
 Claims 16, 20, 21, 24, 26, 27, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Makimoto et al. (2011/0129128) (“Makimoto”), in view of Ebara (2002/0010862) (“Ebara”) and further in view of Inatomi et al. (2013/0174243) (“Inatomi”).
Regarding claim 16, neither Makimoto nor Ebara teaches wherein a biometric key is provided between the financial institution and a host company server, and a key for each ATM is provided between the host company server and the ATM, said key being periodically changed; and wherein an encrypted biometric template is stored and transported by the biometric key defined between the financial institution and the host company server, being translated by the host company server for the ATM key and, subsequently, being submitted to the requesting ATM using biometric sensors on the ATM.  Inatomi teaches wherein a biometric key is provided between the financial institution and a host company server, and a key for each ATM is provided between the host company server and the ATM, said key being periodically changed; and wherein an encrypted biometric template is stored and transported by the biometric key defined between the financial institution and the host company server, being translated by the host company server for the ATM key and, subsequently, being submitted to the requesting ATM using biometric sensors on the ATM. (Abstract; ¶ 49-53, 62, 63, 79, 82, 83, 96, 113, 176, 177, 199).  
in the ATM 100, the user authentication is performed for each user who desires a financial transaction, for example, a cash withdrawal or a transfer”, Ebara (¶ 44), which teaches “namely that banks A and B use the biometric authentication system to authenticate ATM users"  and Inatomi (¶ 17), which teaches “an error correction processing section that calculates the error corrected information on the basis of an exclusive OR of the acquired biometric information at the time of the authentication" in order to prevent against information leaks for biometric authentication (Inatomi; ¶ 14-16).
Regarding claim 20, Inatomi teaches wherein when the user requests authentication, the ATM activates the biometric sensor corresponding to the encrypted biometric template submitted by the financial institution, wherein one or more of the biometric sensors may be required for authentication, said biometric sensors selected from the group consisting a palm vein sensor, a finger vein sensor, and a fingerprint sensor, wherein the user is requested to position a finger, hand, or palm on the appropriate sensor so as to perform the biometric authentication; wherein the biometric transaction authorization occurs in such a way that upon authorization request of the financial transaction, the financial institution is informed that there was a biometric authentication of this user and it was submitted to authorization, with an optional request to consult other security devices if deemed necessary, and wherein the biometric authentication must respect certain conditions or rules so it may occur in a 
Regarding claim 21, Inatomi teaches wherein the conditions or rules governing biometric authentication may include limiting the user to a given number of attempts to scan and perform biometric authentication, where the given number of attempts is limited by an authentication attempt parameter configured on the host company server (¶ 105, 144).    
Regarding renumbered claim  24, Inatomi teaches wherein the errors flagged on the user biometric authentication on the ATM can include those identified by a predictive template, and wherein the errors are selected from the group consisting of errors submitted by the financial institution; errors on the user authentication, errors based on a different biometry from the registered one in the financial institution, a biometry scanning timeout of the user (U) on the ATM, and cancellation requested by the user while scanning biometry (Abstract; ¶ 58- 63, 70-77, 115-123, 135, 163-165). 
Regarding renumbered claim 26, Inatomi teaches wherein after a given number of biometric scan errors, the sensor becomes unavailable for this user based on incident rules which determine when the sensor will be unavailable to the user, said rules including cable disconnection of ATM CPU; wherein restart of the operation of the biometric sensor is performed only with either remote or local operation tests with regard to the number of consecutive biometric validation errors, wherein a maximum number of possible errors is configured on the host company server and is submitted via a communication network to the ATM; wherein the amount of consecutive errors of the biometric scan exceed the error threshold value is configured on a capture point 
Claim Interpretation – The disclosure does not explain what an “ATM CPU” is. For the purpose of claim interpretation, it will be understood to mean the ATM.

Regarding renumbered claim 27, Inatomi teaches wherein following an un availability of the sensor due to errors, on first scan with proper capture and authentication, the amount of errors returns to zero; in cases of unavailable biometric sensors, at the start of a transaction, the ATM submits an information 9 TI104W:203764:515592:1: ALEXANDRIAquery message to the financial institution with the information that sensors palm vein, finger vein, and fingerprint are present, but inoperative for use; and the financial institution may submit an answer to the information query request with the security data currently used to validate the user including IDPOS/TAN CODE/TOKEN; and the transaction authorization will be granted as if the ATM had no biometric sensor installed (Abstract; ¶ 105 115-123, 135, 144, 163-165).
Regarding renumbered claim 31, Inatomi teaches wherein a security solution is provided wherein the biometric template is transported by a security architecture for transportation of templates between financial institutions and the ATMs of the host company server, wherein this architecture is resumed in a biometric key defined between the financial institution and host company server, and a biometric key is 
Regarding renumbered claim 32, Inatomi teaches wherein the ATM biometric key is periodically changed and financial institutions submit encrypted templates by the biometric key defined between the host server company and a host of the financial institution, and the templates encrypted by the bank key of the host company server are translated into the host company for the ATM key, and the templates are translated for templates with the ATM key and are submitted by the host company server for the ATM that requested the templates (Abstract; ¶ 52, 54-58, 81-83).    
 Claims 17, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Makimoto et al. (2011/0129128) (“Makimoto”), in view of Ebara (2002/0010862) (“Ebara”) and further in view of Cipollone et al. (2010/0281155) (“Cipollone”).
Regarding claim 17, neither Makimoto nor Ebara teaches wherein the method further comprises monitoring for disconnection of a CPU sensor cable via an alarm board of the ATM, and wherein the sensor cable disconnection monitoring is performed by running a "SIU" command of an "XFS APIs" layer.  Cipollone teaches wherein the method further comprises monitoring for disconnection of a CPU sensor cable via an alarm board of the ATM, and wherein the sensor cable disconnection monitoring is performed by running a "SIU" command of an "XFS APIs" layer (¶62, 67, 72, 74, 83, 86, 97, 103, 112).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Makimoto(¶ 71), which teaches “in the ATM 100, the user authentication is performed for each user who desires a financial transaction, for example, a cash withdrawal or a transfer”, Ebara (¶ namely that banks A and B use the biometric authentication system to authenticate ATM users"  and Cipollone (¶ 103), which teaches “Every time a status of a switch or indicator on the ATM 110 changes, then the siu service provider 38d will send an event notification listing the status of all of the indicators and switches, which will be received by the monitor application 50 " in order to monitor applications within an ATM (Cipollone; ¶ 2-7).
Claim Interpretation- the specification does not provide any explanation for the limitation. The originally entered claims regurgitate the exact language. 
Regarding renumbered claim 29, Cipollone teaches wherein SNMP protocol is used to manage the monitoring system (¶ 66, 137).  
Regarding renumbered claim 33, Makimoto discloses performed by biometric data(Abstract; ¶ 68). Inatomi teaches said operational functions comprising a sensor error diagnostic, biometric sensor tests and synchronization of biometric keys, and wherein the alteration of diagnostic function of operator menu to flag update error of biometric keys on ATM and automatic call forces the update of keys; (Abstract; ¶ 52, 54-58, 81-83) and wherein a last operational function is the synchronization of biometric keys that forces the exchange of biometric keys with the server of the host company which can be performed automatically, by remote operation, or with the presence of an operator on the ATM running the operational function of key synchronism (Abstract; ¶ 58- 63, 70-77, 115-123, 135, 163-165). 11 Cipollone teaches wherein a solution is provided for operational functions that enable technicians of the host company server to diagnose and correct problems on biometric sensors; wherein the sensor error diagnostic provides the diagnostic function of an operator menu for flagging the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiang et al.  (KR20020023309) teaches ATM biometric authentication with the bank performing the authentication.
Inatomi et al.  (US 2013/0174243) teaches error threshold for biometric authentication
Chigira et al.  (US 2006/0130138) teaches ATM biometric authentication

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIDORA I IMMANUEL/Examiner, Art Unit 3685